UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1063


PENNY BROWNING,

                  Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                  Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:13-cv-21980)


Submitted:   September 18, 2014             Decided:   October 8, 2014


Before DUNCAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sprague W. Hazard, Rachel J. Goldfarb, THE BELL LAW FIRM, PLLC,
Charleston, West Virginia, for Appellant.    Stuart F. Delery,
Assistant Attorney General, James G. Touhey, Jr., Director,
Torts Branch, Kirsten L. Wilkerson, Assistant Director, Torts
Branch, John A. Woodcock, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Penny       Browning       appeals       the        district     court’s          order

granting    the     United       States’       motion       to    dismiss     her     complaint

brought     under    the     Federal      Tort       Claims       Act     (“FTCA”)        as   time

barred under 28 U.S.C. § 2401(b) (2012).                         We affirm.

             We review a district court’s order granting a motion

to dismiss de novo.               Giarratano v. Johnson, 521 F.3d 298, 302

(4th Cir. 2008).           A tort claim against the United States will be

barred unless the claim is presented to the appropriate federal

agency within two years after the claim accrues.                                     28 U.S.C.

§ 2401(b).          “This        time    limitation              is     jurisdictional          and

nonwaivable.”        Gould v. United States Dep’t of Health & Human

Servs., 905 F.2d 738, 741 (4th Cir. 1990).                                If the plaintiff

files   a   civil        action    against      the     wrong          defendant,     under      28

U.S.C. § 2679(d)(5) (2012), an administrative claim filed after

the federal government has been substituted as the proper party

“shall be deemed to be timely presented . . . if . . . the claim

would have been timely [under the FTCA’s two-year statute of

limitations] had it been filed on the date the underlying civil

action was commenced.”

             We     agree     with       the        district          court   that    Browning

commenced    her     civil    action       in       state    court       against     the       wrong

defendants        more    than     two    years       after        her    cause      of    action



                                                2
accrued.    Thus, the court properly found that her complaint was

barred by the two-year statute of limitations.

            Browning has raised several new issues in an attempt

to circumvent application of the two-year limitations period.

She   claims     that    (1)   the    district      court    erred    by   setting     an

arbitrary accrual date without taking into account the discovery

rule; (2) the district court should have sua sponte considered

whether    the    limitations        period    is      equitably     tolled     because

Browning    was    diligent      in     pursuing       her   claim;    and      (3)   the

limitations period should have been equitably tolled because of

the difficulty in ascertaining that the individual defendants

Browning sued in state court were federal employees.

            “‘[I]ssues         raised    for     the     first     time    on      appeal

generally will not be considered’ except in the narrowest of

circumstances, where, for example, plain error or a fundamental

miscarriage of justice would otherwise result.”                        United States

v. Am. Target Adver., Inc., 257 F.3d 348, 351 (4th Cir. 2001)

(quoting Karpel v. Inova Health Sys. Servs., 134 F.3d 1222, 1227

(4th Cir. 1998)).          We have reviewed Browning’s contentions and

conclude that such circumstances do not exist here.

            Accordingly, we affirm the district court’s judgment.

We    dispense    with    oral   argument      because       the   facts     and    legal




                                           3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4